520 So. 2d 118 (1988)
AMOCO PRODUCTION COMPANY
v.
The Honorable Herbert W. THOMPSON, etc. (Two Cases).
CHEVRON U.S.A. INC.
v.
Herbert W. THOMPSON, Commissioner of Conservation.
No. 87-C-2721.
Supreme Court of Louisiana.
February 26, 1988.
Denied.
DIXON, C.J., and CALOGERO and DENNIS, JJ., would grant the writ.
DIXON, C.J., would grant with a view toward simplifying the division of proceeds from gas in a unit so that each royalty owner in a unit is paid his share of each cubic foot of gas sold, less cost of production.